DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. 

Claim(s) 1-6, 14-16, and 18-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2011/0241079 A1 to Oike et al. (“Oike”).										As to claim 1, Oike discloses a solid-state image sensor, comprising: a substrate (131) including: a photoelectric conversion element (121) configured to: generate an electric charge based on a light amount of an incoming light incident on a first portion (exposed) of a specific surface (top) of the photoelectric conversion element (121); and accumulate the electric charge; an electric charge retaining region (135) configured to retain the electric charge accumulated by the photoelectric conversion element (121); and a first transfer path (140) configured to transfer the electric charge accumulated by the photoelectric conversion element (121) to the electric charge retaining region (135), wherein a first portion (left) of the first transfer path (140) is on a second portion (buried) of the specific surface (top) of the photoelectric conversion element (121), the first portion (exposed) of the specific surface (top) of the photoelectric conversion element (121) is different from the second portion (buried) of the specific surface (top) of the photoelectric conversion element (121), the electric charge retaining region (135) is at least on the first portion (left) of the first transfer path (140), the electric charge retaining region (135) is between the first portion (left) of the first transfer path (140) and a transfer gate (122), a second portion (right) of the first transfer path (140) is on the substrate (131), a first side face (vertical side face) of the photoelectric conversion element (121) is shifted from a corresponding side face of the electric charge retaining region (135) in a cross-sectional view, a second side face (another vertical side face) of the photoelectric conversion element (121) is below the used as a function word to indicate position in close proximity with by Merriam-Webster.com. It is noted that the recited “specific surface” can be divided into the first and second portions based on the positions. Lastly, the transfer path (140) can be defined by the surrounding P-type well layer 132 to have the first portion (left) and the second portion (right) such that the first portion is on the surface of the photoelectric conversion element and the second portion is on the substrate, where “on” is as defined above. Therefore, the limitation “the electric charge retaining region (135) is between the first portion (left) of the first transfer path (140) and a transfer gate (122)” is also met).													As to claim 2, Oike further discloses wherein the photoelectric conversion element (121) is in the substrate (131), and the first transfer path (140) is a side face of a P-type layer (132) (See Fig. 15, ¶ 0079).								As to claim 3, Oike discloses further comprising an electric charge voltage conversion unit (125) configured to convert the electric charge retained by the electric charge retaining region (135) to a voltage (See ¶ 0084).					As to claim 4, Oike further discloses wherein the electric charge retaining region As to claim 5, Oike further discloses wherein the electric charge voltage conversion unit (125) is on the second portion (right) of the first transfer path (140) (See Fig. 15) (Notes: supported by and in proximity with the substrate).					As to claim 6, Oike further discloses wherein a surface of the substrate (131) is configured to receive the incoming light (See Fig. 15, ¶ 0080).					As to claim 14, Oike discloses an electronic device, comprising: a substrate (131) including: a photoelectric conversion element (121) configured to: generate an electric charge based on a light amount of an incoming light incident on a first portion (exposed) of a specific surface (top) of the photoelectric conversion element (121); and accumulate the electric charge; an electric charge retaining region (135) configured to retain the electric charge accumulated by the photoelectric conversion element (121); and a first transfer path (140) configured to transfer the electric charge accumulated by the photoelectric conversion element (121) to the electric charge retaining region (135), wherein a first portion (left) of the first transfer path (140) is on a second portion (buried) of the specific surface (top) of the photoelectric conversion element (121), the first portion (exposed) of the specific surface (top) of the photoelectric conversion element (121) is different from the second portion (buried) of the specific surface (top) of the photoelectric conversion element (121), the electric charge retaining region (135) is at least on the first portion (left) of the first transfer path (140), the electric charge retaining region (135) is between the first portion (left) of the first transfer path (140) and a used as a function word to indicate position in close proximity with by Merriam-Webster.com. It is noted that the recited “specific surface” can be divided into the first and second portions based on the positions. Lastly, the transfer path (140) can be defined by the surrounding P-type well layer 132 to have the first portion (left) and the second portion (right) such that the first portion is on the surface of the photoelectric conversion element and the second portion is on the substrate, where “on” is as defined above. Therefore, the limitation “the electric charge retaining region (135) is between the first portion (left) of the first transfer path (140) and a transfer gate (122)” is also met).								As to claim 15, Oike discloses further comprising a second transfer path (between 125 and 135), wherein the second transfer path (between 125 and 135) electrically separates the electric charge retaining region (135) and the electric charge As to claim 16, Oike further discloses wherein the transfer gate (122) covers a first side face of the first transfer path (140), the corresponding side face of the electric charge retaining region (135), and a first front face of the electric charge retaining region (135); and a gate insulating film (under 122) between the transfer gate (122) and the electric charge retaining region (135) (See Fig. 15, ¶ 0082) (Notes: “cover” is defined as to lay or spread something over by Merriam-Webster.com such that the transfer gate lays or spreads over the first side face of the first transfer path, the side face of the electric charge retaining region, and the first front face of the electric charge retaining region).												As to claim 18, Oike discloses further comprising: a second transfer path (between 125 and 135) stacked between the electric charge retaining region (135) and an electric charge voltage conversion unit (125) in the horizontal direction with respect to the substrate (131), wherein the second transfer path (between 125 and 135) is in direct contact with the electric charge voltage conversion unit (125), the second transfer path (between 125 and 135) is configured to transfer the electric charge between the electric charge retaining region (135) and the electric charge voltage conversion unit (125), the first transfer path (140) is below the second transfer path (between 125 and 135) in a vertical direction, and the vertical direction corresponds to the direction of the incoming light (See Fig. 15, ¶ 0080, ¶ 0082, ¶ 0084) (Notes: vertical direction is As to claim 19, Oike further discloses wherein the electric charge voltage conversion unit (125) and the electric charge retaining region (135) are stacked adjacent to the first transfer path (140), a height of the electric charge voltage conversion unit (125) in a vertical direction is equal to a height of the electric charge retaining region (135) in the vertical direction, and the vertical direction corresponds to the direction of the incoming light (See Fig. 15, ¶ 0080, ¶ 0082, ¶ 0084) (Notes: vertical direction is interpreted as an upward direction to the substrate and 125 and 135 are stacked above the first transfer path at the same surface height).					As to claim 20, Oike discloses further comprising: a second transfer path (between 125 and 135) stacked between the electric charge retaining region (135) and an electric charge voltage conversion unit (125) in the horizontal direction with respect to the substrate (131), wherein the second transfer path (between 125 and 135) is in direct contact with the electric charge voltage conversion unit (125), the second transfer path (between 125 and 135) is configured to transfer the electric charge between the electric charge retaining region (135) and the electric charge voltage conversion unit (125), and the first transfer path (140) is below the second transfer path (between 125 and 135) in a vertical direction, and the vertical direction corresponds to the direction of the incoming light (See Fig. 15, ¶ 0080, ¶ 0082, ¶ 0084) (Notes: vertical direction is As to claim 21, Oike discloses wherein the transfer gate (122) is covered by a shading film (See ¶ 0080).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.		
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0241079 A1 to Oike et al. (“Oike”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2007/0102738 A1 to Adkisson et al. (“Adkisson”). The teaching of Oike has been discussed above.							As to claim 21, although Oike does not explicitly show wherein the transfer gate (122) is covered by a shading film (See ¶ 0080), Adkisson does disclose wherein the transfer gate (18) is covered by a shading film (44, 64, 66, 100) (See Fig. 9, Fig. 10, ¶ 0005, ¶ 0017, ¶ 0020, ¶ 0023, ¶ 0024).								In view of the teaching of Adkisson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have wherein the transfer gate is covered by a shading film because the shading film can block stray light and noise from creating a flawed image (See ¶ 0005, ¶ 0023, ¶ 0024).

Response to Arguments
Applicant's arguments with respect to claims 1 and 14 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
Ohno et al. (US 2009/0152605 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815